Citation Nr: 0717995	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, on a direct basis and as secondary to the 
service-connected post-traumatic stress disorder.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a disability 
manifested by fecal leakage.  

4.  Entitlement to service connection for peptic ulcer 
disease.  

5.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a lung disorder.  

6.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a cervical spine disability.  

7.  Entitlement to an initial increased rating for chronic 
synovitis of the left (non dominant) acromioclavicular joint 
with rotator cuff impingement, tendonitis of the glenohumeral 
joint, status post Mumford procedure, and degenerative joint 
disease, evaluated as 10 percent disabling from December 13, 
1996 to March 1, 1999 and as 20 percent disabling since 
March 2, 1999.  

8.  Entitlement to an initial increased rating for muscular 
strain of both feet superimposed on chronic pes planus with 
intermittent muscle cramps, evaluated as 10 percent disabling 
from December 13, 1996 to February 19, 2004 and as 30 percent 
disabling since February 20, 2004.  

9.  Entitlement to an initial increased rating for residual 
surgical scar of the left shoulder, evaluated as 
noncompensably disabling from June 14, 1999 to May 19, 2003 
and as 10 percent disabling since May 20, 2003.  

10.  Entitlement to an initial increased rating for irritable 
bowel syndrome associated with post-traumatic stress 
disorder, evaluated as 10 percent disabling.  

11.  Entitlement to an increased rating for chronic lumbar 
strain superimposed on degenerative disc disease and disc 
fragment at L3-L4 and foraminal stenosis at L4-L5, with right 
nerve involvement, currently evaluated as 20 percent 
disabling.  

12.  Entitlement to an effective date earlier than 
December 13, 1996 for the grant of service connection for 
chronic synovitis of the left (non dominant) 
acromioclavicular joint with rotator cuff impingement, 
tendonitis of the glenohumeral joint, status post Mumford 
procedure, and degenerative joint disease.  

13.  Entitlement to an effective date earlier than 
December 13, 1996 for the grant of service connection for 
chronic lumbar strain superimposed on degenerative disc 
disease and disc fragment at L3-L4 and foraminal stenosis at 
L4-L5, with right nerve involvement.  

14.  Entitlement to an effective date earlier than April 23, 
1981 for the grant of service connection for folliculitis 
barbae of the face and neck.  

15.  Entitlement to an effective date earlier than 
December 23, 1998 for the grant of service connection for 
post-traumatic stress disorder.  

16.  Entitlement to an effective date earlier than June 20, 
2000 for the grant of service connection for irritable bowel 
syndrome associated with post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1974 to 
April 1978.  He also had subsequent reserve service through 
1995, including verified active duty for training from August 
1983 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  Specifically, by a March 2001 decision, 
the RO denied service connection for gastroesophageal reflux 
disease (GERD) and determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a cervical spine disability had not been 
received.  By a January 9th, 2006 rating action, the RO 
denied service connection for hemorrhoids, a disability 
manifested by fecal leakage, and peptic ulcer disease (PUD) 
and determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
lung disorder had not been received.  

Further, the current appeal arises from a September 1998 
rating action in which the RO granted service connection for 
chronic synovitis of the left (non dominant) 
acromioclavicular joint with rotator cuff impingement and 
tendonitis of the glenohumeral joint (10%, effective from 
December 13, 1996) and for muscular strain of both feet 
superimposed on chronic pes planus with intermittent muscle 
cramps (10%, effective from December 13, 1996).  During the 
appeal, and specifically by a May 2000 decision, the RO 
redefined the veteran's service-connected left shoulder 
disability as chronic synovitis of the left (non dominant) 
acromioclavicular joint with rotator cuff impingement, 
tendonitis of the glenohumeral joint, status post Mumford 
procedure, and degenerative joint disease and awarded an 
increased rating of 20%, effective from March 2, 1999, for 
this disorder.  Also, by an October 2005 determination, the 
RO granted an increased evaluation of 20%, effective from 
July 2, 2004, for the veteran's service-connected bilateral 
foot disability.  By a January 27th, 2006 rating action, the 
RO awarded an increased rating of 30%, effective from 
February 20, 2004, for this disorder.  

Additionally, in the March 2001 rating action, the RO granted 
service connection for a residual surgical scar of the left 
shoulder (0%, effective from June 14, 1999).  During the 
current appeal, and specifically by a November 2003 decision, 
the RO awarded a compensable evaluation of 10%, effective 
from May 20, 2003, for this service-connected disorder.  

In the November 2003 rating action, the RO also granted 
service connection for irritable bowel syndrome associated 
with post-traumatic stress disorder (PTSD) (10%, effective 
from May 20, 2003) and awarded an increased evaluation of 
20%, effective from May 20, 2003, for the service-connected 
chronic lumbar strain superimposed on minimal degenerative 
disc disease.  A September 2005 decision recharacterized the 
veteran's service-connected low back disability as chronic 
lumbar strain superimposed on degenerative disc disease and 
disc fragment at L3-L4 and foraminal stenosis at L4-L5, with 
right nerve involvement but continued the 20% rating.  

Moreover, the veteran has appealed the effective dates 
assigned to the following grants of service connection:  the 
RO's September 1998 grant of service connection for left 
shoulder and low back disabilities, effective December 13, 
1996; the RO's September 1999 grant of service connection for 
folliculitis barbae of the face and neck, effective from 
April 23, 1981; the RO's May 2000 grant of service connection 
for PTSD, effective December 23, 1998; and the RO's November 
2003 grant of service connection for irritable bowel 
syndrome, effective from May 20, 2003 (which, in January 
2004, was changed to June 20, 2000).  

The issues of entitlement to service connection for GERD (on 
a direct basis and as secondary to the service-connected 
PTSD); whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a lung disorder; entitlement to service 
connection for a cervical spine disability; entitlement to 
initial increased ratings for service-connected left shoulder 
joint, bilateral foot, left shoulder scar, and irritable 
bowel disabilities; entitlement to an increased rating for a 
service-connected lumbar spine disorder; and entitlement to 
earlier effective dates for the awards of service connection 
for folliculitis barbae of the face and neck, PTSD, and 
irritable bowel syndrome will be addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

In an April 2005 statement, a private physician expressed his 
opinion that "this [the veteran's reflux] is probably the 
genesis for his recurrent episodes of bronchitis both now and 
possibly back in time."  This medical opinion raises an 
issue of entitlement to service connection for a lung 
disorder on a secondary basis.  (The lung claim that has been 
developed for appellate review is whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim for service connection for a lung disorder on a 
direct basis.)  The issue of entitlement to service 
connection for a lung disorder, asserted to be secondary to a 
service-connected disability, has not been adjudicated by the 
agency of original jurisdiction (AOJ) and is, therefore, 
referred to the AOJ for consideration.  

Additionally, in June 2000, the veteran submitted a claim for 
service connection for gastroenteritis manifested by diarrhea 
and abdominal distress.  The March 2001 rating action denied 
this issue.  In a statement received approximately two months 
later in May 2001, the veteran expressed disagreement with 
the denial of this service connection claim.  The November 
2003 rating action granted service connection for irritable 
bowel syndrome, as secondary to the service-connected PTSD, 
and awarded a compensable evaluation of 10 percent, effective 
from May 20, 2003.  In a statement of the case which was 
subsequently issued in February 2004 with regard to other 
claims, the RO noted "that the veteran's claimed . . . 
gastroenteritis was service-connected secondary to [his 
service-connected] PTSD and diagnosed by a VA examiner as 
irritable bowel syndrome."  As such, the RO considered the 
March 2001 award of service connection for irritable bowel 
syndrome a complete grant of the benefits sought on appeal 
(with regard to the veteran's claim for service connection 
for a disability manifested by diarrhea and abdominal 
distress).  

Thereafter, however, in a written statement received at the 
personal hearing conducted before the undersigned Veterans 
Law Judge (VLJ) at the RO in September 2006, the veteran 
asserted that service connection is warranted for the 
separate disability of gastroenteritis.  See also September 
2006 hearing transcript (2006 T.) at 12-13.  The issue of 
entitlement to service connection for gastroenteritis 
(separate and distinct from the already service-connected 
irritable bowel syndrome) is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  

Moreover, following receipt of notification of the September 
1998 rating action which granted service connection, and 
awarded a compensable evaluation of 10 percent, effective 
from December 13, 1996, for bilateral muscular strain 
superimposed on chronic pes planus, the veteran did not 
initiate a timely appeal for an earlier effective date for 
the grant of service connection for this bilateral foot 
disability.  In fact, the veteran did not express 
disagreement with the assigned effective date until July 
2000.  (Subsequently, at the September 2006 personal hearing, 
the veteran again asserted that an earlier effective date for 
this grant is warranted.  See 2006 T. at 13-14.)  
Consequently, the assignment of December 13, 1996 as the 
effective date for the grant of service connection for a 
bilateral foot disability is final.  The United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
no free-standing claim for an earlier effective date and 
that, once an effective date has become final, a claimant's 
only recourse is to have the final decision revised on the 
grounds of clear and unmistakable error (CUE).  Rudd 
v. Nicholson, 20 Vet. App. at 299-300 (2006).  


FINDINGS OF FACT

1.  The veteran did not exhibit hemorrhoids in service, and 
such a disorder is not otherwise associated with his active 
duty.  

2.  The veteran does not have a disability manifested by 
fecal leakage that is associated with his active duty.  

3.  The veteran does not have a PUD that is associated with 
his active duty.  

4.  In a May 2000 decision, the RO continued a previous 
denial of service connection for a cervical spine disability.  
After receiving notice of the decision, the veteran did not 
initiate an appeal of the denial.  

5.  The evidence received since the RO's May 2000 denial of 
service connection for a cervical spine disability is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
such a disorder.  

6.  In a September 1998 rating decision, the RO granted 
service connection, and awarded a 10% evaluation effective 
from December 13, 1996, for chronic synovitis of the left 
(non dominant) acromioclavicular joint with rotator cuff 
impingement and tendonitis of the glenohumeral joint.  
Although notified of the determination two days later in 
September 1998, the veteran did not express disagreement with 
the effective date assigned to this grant of service 
connection until July 2000.  

7.  Also in the September 1998 rating action, the RO granted 
service connection, and awarded 10% evaluation effective from 
December 13, 1996, for chronic muscular strain of the low 
back.  Although notified of the determination two days later 
in September 1998, the veteran did not express disagreement 
with the effective date assigned to this grant of service 
connection until May 2001.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  A disability manifested by fecal leakage was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

3.  PUD was not incurred or aggravated in service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

4.  The RO's May 2000 decision that continued a previous 
denial of service connection for a cervical spine disability 
is final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2006).  

5.  The evidence received since the RO's May 2000 
determination is new and material, and the claim for service 
connection for a cervical spine disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

6.  Because the assignment of December 13, 1996 as the 
effective date for the grant of service connection for 
chronic synovitis of the left (non dominant) 
acromioclavicular joint with rotator cuff impingement and 
tendonitis of the glenohumeral joint is final, the claim for 
an earlier effective date cannot be reviewed on the merits.  
38 U.S.C.A. § 7105 (West 1994) & 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (1998); 38 U.S.C.A. §§ 5110, 7104, 7105 (West 
2002) & 38 C.F.R. §§ 3.104, 3.400, 20.200, 20.302, 20.1103 
(2006).  

7.  Because the assignment of December 13, 1996 as the 
effective date for the grant of service connection for 
chronic muscular strain of the low back is final, the claim 
for an earlier effective date cannot be reviewed on the 
merits.  38 U.S.C.A. § 7105 (West 1994) & 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (1998); 38 U.S.C.A. §§ 5110, 7104, 
7105 (West 2002) & 38 C.F.R. §§ 3.104, 3.400, 20.200, 20.302, 
20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with regard to the 
veteran's claim to reopen the previously denied issue of 
entitlement to service connection for a cervical spine 
disability in the present case, the Board concludes that the 
new law does not preclude the Board from adjudicating this 
claim.  This is so because the Board is taking action 
favorable to the veteran with regard to this issue, and a 
decision at this point poses no risk of prejudice to him.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Additionally, the VA General Counsel has held that the notice 
and duty to assist provisions of the VCAA are inapplicable 
where undisputed facts render a claimant ineligible for the 
benefit claimed and where further factual development could 
not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation rather than on 
consideration of the factual evidence); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim); & Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002) (the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter).  As 
the Board will discuss in the following decision, an 
effective date earlier than December 13, 1996 for the grant 
of service connection for chronic synovitis of the left (non 
dominant) acromioclavicular joint with rotator cuff 
impingement, tendonitis of the glenohumeral joint, status 
post Mumford procedure, and degenerative joint disease and an 
effective date earlier than December 13, 1996 for the grant 
of service connection for chronic lumbar strain superimposed 
on degenerative disc disease and disc fragment at L3-L4 and 
foraminal stenosis at L4-L5, with right nerve involvement is 
not warranted as a matter of law.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  As such, any further discussion of 
the VCAA with respect to these earlier effective date claims 
is not necessary.  

Moreover, an October 2005 letter in the present case notified 
the veteran of the type of evidence needed to support his 
claims for service connection for hemorrhoids, a disability 
manifested by fecal leakage, and PUD.  This document also 
informed the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that 
the agency could request the relevant records.  Further, the 
letter notified the veteran of his opportunity to submit 
"any other evidence or information that . . . [he] think[s] 
will support . . . [his] claim" as well as "any evidence in 
. . . [his] possession that pertains to . . . [his] claim."  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Furthermore, a March 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for 
hemorrhoids, a disability manifested by fecal leakage, or 
PUD.  In light of these denials, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection claims adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the veteran was provided an adequate VCAA notification 
letter for his hemorrhoids, fecal leakage, and PUD claims in 
October 2005, and these issues were subsequently denied in 
January 2006.  Clearly, the timing requirement of VCAA 
notification has been met with regard to these service 
connection claims.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection issues adjudicated in this decision.  All 
available service medical records have been obtained and 
associated with the veteran's claims folder.  Additionally, 
all relevant treatment records adequately identified by the 
veteran have been procured and associated with his claims 
folder.  

The Board acknowledges that a report of a September 2003 VA 
miscellaneous digestive conditions evaluation includes 
references to findings of palpable internal hemorrhoids on 
examination and to the veteran's history of PUD and an 
Helicobacter pylori infection for which he was prescribed 
antibiotics.  This examination does not include an opinion 
from the examiner as to the etiology of the veteran's 
hemorrhoids or PUD.  Further, the veteran has not been 
accorded VA examinations pertinent to his purported 
disability manifested by fecal leakage.  However, as the 
Board will discuss in the following decision, service medical 
records are negative for complaints of, treatment for, or 
findings of any of these disorders.  Furthermore, the first 
competent evidence of diagnoses of hemorrhoids and PUD is 
dated several years after the veteran's separation from 
active military duty, and his file contains no competent 
evidence associating any of these diagnosed disabilities with 
his active service.  In addition, the claims folder contains 
no competent evidence of a diagnosis of a disability 
manifested by fecal leakage that is associated with the 
veteran's active service.  

Importantly, the Court has held that VA is not required to 
provide an examination to a veteran when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  
In reaching this conclusion, the Court explained that "some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and . . . [that] a postservice medical examination 
could not provide evidence of such past events."  Duenas, 
18 Vet. App. at 517, citing Paralyzed Veterans of America, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  See also Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2) (which note that the duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim") & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
the Board concludes that a remand of the hemorrhoids, fecal 
leakage, and PUD claims to accord the veteran pertinent VA 
examinations (to include examiners' opinions regarding the 
etiology of the claimed disabilities) are not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issues, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2006); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Additionally, service connection for certain diseases, such 
as PUD, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).  

Throughout the current appeal, the veteran has essentially 
contended that he developed hemorrhoids, a disability 
manifested by fecal leakage, and PUD as a result of his 
active military duty.  He has not provided more specific 
arguments regarding these claims.  

A.  Hemorrhoids

Service medical records are negative for complaints of, 
treatment for, or findings of hemorrhoids.  In fact, at the 
examination conducted in March 1978 (approximately 
one-and-a-half months prior to separation from active 
military duty), as well as subsequent reserve evaluations, 
the veteran specifically denied ever having experienced 
rectal disease.  

According to post-service medical records, the first 
competent evidence of a diagnosis of hemorrhoids is dated in 
June 2002.  Specifically, a VA outpatient treatment record 
dated in that month indicated that the veteran's hemorrhoids 
were stable.  A private medical report dated in February 
2005, as well as a VA medical record dated in October 2005, 
reflect continued treatment for hemorrhoids.  

Clearly, competent medical evidence of record demonstrates 
that the veteran's hemorrhoids did not originate until many 
years after his separation from active military duty.  
Significantly, the claims folder contains no expert medical 
opinion associating the diagnosed hemorrhoids with the 
veteran's active military duty.  

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for hemorrhoids.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

B.  Disability Manifested By Fecal Leakage

Service medical records are negative for complaints of, 
treatment for, or findings of fecal leakage.  In fact, at the 
examination conducted in March 1978 (approximately 
one-and-a-half months prior to separation from active 
military duty), as well as subsequent reserve evaluations, 
the veteran specifically denied ever having experienced 
rectal disease.  

The claims folder contains no post-service medical records 
reflecting a diagnosis of a disability manifested by fecal 
leakage.  In this regard, the Board notes that the 
post-service medical records include multiple complaints of 
diarrhea (with alternating constipation).  However, this 
symptomatology has been associated with the veteran's 
diagnosed (and service-connected) irritable bowel syndrome.  

Significantly, the claims folder contains no competent 
evidence of a diagnosed disability manifested by fecal 
leakage that is separate from the already service-connected 
irritable bowel syndrome and that is associated with the 
veteran's active military duty.  Based on the current 
evidentiary posture, the preponderance of the evidence is 
clearly against the veteran's claim for service connection 
for a disability manifested by fecal leakage.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

C.  PUD

Service medical records are negative for complaints of, 
treatment for, or findings of PUD.  In fact, at the 
examination conducted in March 1978 (approximately 
one-and-a-half months prior to separation from active 
military duty), as well as subsequent reserve evaluations, 
the veteran specifically denied ever having experienced 
stomach or intestinal trouble.  

According to post-service medical records, and specifically, 
at an April 2000 VA outpatient treatment session, the veteran 
reported that he had had a bleeding ulcer in the early 1980s.  
Although the examiner could not confirm a diagnosis of PUD in 
April 2000, he acknowledged that the veteran possibly had a 
peptic ulcer many years ago.  Also, a June 2001 VA outpatient 
treatment record includes a notation that the veteran had 
admitted to having a bleeding ulcer in 1981.  

Another June 2001 VA medical record indicates that, "[i]n 
April 1999, . . . [the veteran's] blood test for Helicobacter 
pylori, a bacterial infection which can cause ulcer disease, 
. . . was positive."  In April 2000, the veteran received 
treatment for this positive finding.  

In June 2006, a treating physician acknowledged that there 
had been no confirmation that the veteran's positive 
Helicobacter pylori serology had reverted to negative after 
the April 2000 treatment.  However, a Helicobacter pylori 
serology subsequently completed in September 2006 was 
negative.  In a report dated in that month, a physician's 
assistant specializing in gastroenterology explained that 
this negative test result meant that the bacteria associated 
with ulcers were not present.  

Clearly, competent medical evidence of record demonstrates 
that the veteran's PUD  did not originate until more than one 
year after his separation from active military duty.  
Moreover, the claims folder contains no competent evidence of 
a diagnosed PUD associated with the veteran's active military 
duty.  

Based on the current evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for PUD.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

III.  New & Material Evidence Sufficient To Reopen A 
Previously Denied Claim For Service Connection For A Cervical 
Spine Disability

According to the relevant evidence available at the time of 
the May 2000 decision, service medical records are negative 
for complaints of, treatment for, or findings of a cervical 
spine disability.  Post-service medical records associated 
with the claims folder reflect April 1979 treatment for 
cervical subluxation with acute perivertebral muscle spasm as 
well as acute cervicodorsal strain with attendant 
paravertebral myalgia and accompanying lumbosacral strain, 
which the examiner felt resulted from a "whiplash type of 
hyperkinesis" that had occurred during the March 1979 motor 
vehicle accident.  Subsequent VA and private medical records 
reflect treatment for, and evaluation of, subluxation at the 
C1 and C2 levels, occasional episodes of neck pain which were 
probably secondary to cervical strain, early degenerative 
changes at C6 and C7 with minimal stepoff in the posterior 
body line at C4-5 between June 1982 and June 1999.  

In May 2000, the RO considered these service, and 
post-service, medical records and determined that they did 
not provide competent evidence of a cervical spine disability 
associated with the veteran's active military duty.  In fact, 
the RO explained that the evidence of record showed that the 
veteran's cervical spine pathology began following a 
post-service motor vehicle accident in March 1979.  Thus, the 
RO continued a previous denial of service connection for a 
cervical spine disability.  Two weeks later in May 2000, the 
RO notified the veteran of the decision.  

After receiving notification of the May 2000 decision, the 
veteran did not initiate an appeal by filing a notice of 
disagreement with the denial of his claim for service 
connection for a cervical spine disability.  Consequently, 
the RO's May 2000 continued denial of service connection for 
a cervical spine disability loss is final.  38 U.S.C.A. 
§ 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1999); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2006).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for a cervical spine disorder in 
the present case was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

At the time of the May 2000 rating action, there was no 
competent evidence of a diagnosed cervical spine disability 
associated with the veteran's service.  The additional 
records received since that prior decision now include such 
competent evidence.  Specifically, in a June 2000 letter, a 
private chiropractic orthopedist expressed his opinion that 
the degenerative changes of the veteran's cervical spine is 
"related to . . . [his] previous traumas while enlisted in 
the military."  In a July 2002 letter, this same medical 
personnel noted that the onset of the veteran's cervical 
spine symptoms is dated in approximately 1977 (during his 
active military duty) and that he continued to experience 
repeated injuries to his neck through 1997.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosed cervical spine 
disability associated with active service has been presented.  
The Board finds, therefore, that the additional evidence 
received since the last prior final denial of service 
connection for a cervical spine disability in May 2000 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  This additional 
evidence is, therefore, new and material, as contemplated by 
the pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for a 
cervical spine disability.  See, 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

IV.  Effective Date Earlier Than December 13, 1996 For The 
Grant Of Service Connection For Chronic Synovitis Of The Left 
(Non Dominant) Acromioclavicular Joint With Rotator Cuff 
Impingement, Tendonitis Of The Glenohumeral Joint, Status 
Post Mumford Procedure, And Degenerative Joint Disease

By a September 1998 rating action, the RO granted service 
connection, and awarded a 10% evaluation effective from 
December 13, 1996, for chronic synovitis of the left (non 
dominant) acromioclavicular joint with rotator cuff 
impingement and tendonitis of the glenohumeral joint.  In a 
letter dated two days later in September 1998, the RO 
notified veteran of the determination.  However, the veteran 
did not express disagreement with the effective date assigned 
to this grant of service connection until July 2000.  Because 
the veteran did not initiate an appeal with respect to the 
assignment of December 13, 1996 as the effective date for the 
grant of service connection for a left shoulder joint 
disability, that decision became final.  38 U.S.C.A. § 7105 
(West 1994) & 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1998); 38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002) & 
38 C.F.R. §§ 3.104, 3.400, 20.200, 20.302, 20.1103 (2006).  

There is no free-standing claim for an earlier effective 
date.  Once an effective date has become final, a claimant's 
only recourse is to have the final decision revised on the 
grounds of clear and unmistakable error (CUE).  Rudd, 20 Vet. 
App. at 299-300.  

The Board acknowledges that the veteran has not claimed CUE 
in the September 1998 rating action's assignment of 
December 13, 1996 as the effective date for the grant of 
service connection for chronic synovitis of the left (non 
dominant) acromioclavicular joint with rotator cuff 
impingement and tendonitis of the glenohumeral joint.  
However, in the statement received at the RO in July 2000 in 
the present case, the veteran does allege CUE in the November 
1982 rating action for failure to grant service connection 
for a left shoulder joint disability.  By the March 2001 
rating action, the RO determined that CUE did not exist in 
the November 1982 rating decision's failure to grant service 
connection for such a disorder.  In support of this 
conclusion, the RO explained that the veteran's initial 
application, which was received in December 1981, did not 
include a claim for service connection for a left shoulder 
joint disability and that the agency did not, therefore, err 
in failing to adjudicate the issue.  

In a statement received at the RO in May 2001, the veteran 
expressed disagreement with the RO's denial of his CUE claim.  
This issue was included in the SOC furnished to the veteran 
and his representative in February 2004.  Significantly, 
however, the veteran did not perfect an appeal of the denial 
of his CUE claim.  Consequently, the RO's March 2001 denial 
of the issue of entitlement to a finding of CUE in the 
November 1982 rating action for failure to grant service 
connection for a left shoulder joint disability has become 
final.  38 U.S.C.A. § 7105 (West 2000) & 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2000); 38 U.S.C.A. § 7105 (West 
2002) & 38 C.F.R. §§ 3.104, 3.400, 20.200, 20.302, 20.1103 
(2006).  

Clearly, the effective date of December 13, 1996 for the 
grant of service connection for chronic synovitis of the left 
(non dominant) acromioclavicular joint with rotator cuff 
impingement and tendonitis of the glenohumeral joint is 
final.  Further, the finding of no CUE in the November 1982 
decision's failure to grant service connection for such a 
disability is final.  Consequently, the Board is without 
recourse and must dismiss the veteran's claim for an 
effective date prior to December 13, 1996 for the grant of 
service connection for a left shoulder joint disability.  See 
Rudd, 20 Vet. App. at 300.  



V.  Effective Date Earlier Than December 13, 1996 For The 
Grant Of Service Connection For Chronic Lumbar Strain 
Superimposed On Degenerative Disc Disease And Disc Fragment 
At L3-L4 And Foraminal Stenosis At L4-L5, With Right Nerve 
involvement

By a September 1998 rating action, the RO granted service 
connection, and awarded a 10% evaluation effective from 
December 13, 1996, for chronic muscular strain of the low 
back.  In a letter dated two days later in September 1998, 
the RO notified veteran of the determination.  However, the 
veteran did not express disagreement with the effective date 
assigned to this grant of service connection until May 2001.  
Because the veteran did not initiate an appeal with respect 
to the assignment of December 13, 1996 as the effective date 
for the grant of service connection for his low back 
disability, that decision became final.  38 U.S.C.A. § 7105 
(West 1994) & 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1998); 38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002) & 
38 C.F.R. §§ 3.104, 3.400, 20.200, 20.302, 20.1103 (2006).  

There is no free-standing claim for an earlier effective 
date.  Once an effective date has become final, a claimant's 
only recourse is to have the final decision revised on the 
grounds of clear and unmistakable error (CUE).  Rudd, 20 Vet. 
App. at 299-300.  

In the present case, the veteran has not alleged CUE in the 
September 1998 rating action's assigned of December 13, 1996 
as the effective date for the grant of service connection for 
a low back disability or any previous rating decision's 
failure to award service connection for such a disorder.  As 
the effective date of December 13, 1996 for the grant of 
service connection for chronic synovitis of the left (non 
dominant) acromioclavicular joint with rotator cuff 
impingement and tendonitis of the glenohumeral joint is 
final, and as the veteran has not raised an appropriate CUE 
claim, the Board is without recourse.  The veteran's claim 
for an effective date prior to December 13, 1996 for the 
grant of service connection for a low back disability must be 
dismissed.  See Rudd, 20 Vet. App. at 300.  



ORDER

Service connection for hemorrhoids is denied.  

Service connection for a disability manifested by fecal 
leakage is denied.  

Service connection for PUD is denied.  

New and material evidence having been received to reopen the 
previously denied claim for service connection for a cervical 
spine disability, the appeal is granted to this extent only.  

The appeal for an effective date earlier than December 13, 
1996 for the grant of service connection for chronic 
synovitis of the left (non dominant) acromioclavicular joint 
with rotator cuff impingement, tendonitis of the glenohumeral 
joint, status post Mumford procedure, and degenerative joint 
disease is dismissed.  

The appeal for an effective date earlier than December 13, 
1996 for the grant of service connection for chronic lumbar 
strain superimposed on degenerative disc disease and disc 
fragment at L3-L4 and foraminal stenosis at L4-L5, with right 
nerve involvement is dismissed.  


REMAND

I.  Service Connection For GERD

With regard to the claim for service connection for GERD, the 
veteran, through his representative, asserted that this 
disability was caused by his service-connected PTSD.  2006 T. 
at 14-15.  Although the February 2004 SOC includes a 
discussion of the rationale for the denial of the direct and 
secondary aspects of this service connection claim, the 
document does not include the appropriate regulation 
concerning secondary service connection claims.  See 
38 C.F.R. § 3.310 (prior to, and since, October 10, 2006).  
Further, the SSOCs subsequently issued in October 2005 and 
February 2006 address only the direct service connection 
portion of this issue.  

Most significantly, although a July 2001 letter provided the 
veteran adequate VCAA notification of his claim for service 
connection for GERD on a direct basis, neither that document, 
nor any other letter furnished to him during the current 
appeal, addressed the secondary service connection aspect of 
this issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  A remand is, therefore, necessary to 
accord the veteran such notice.  

Further review of the claims folder indicates that, at an 
April 2000 VA outpatient evaluation, the examiner 
acknowledged the veteran's GERD and concluded that "[i]t is 
. . . possible that . . . [the veteran's] medications could 
be playing a role in his symptoms."  Additionally, in May 
2001, the veteran's treating psychiatrist expressed his 
opinion that "it [is] highly likely that . . . [the 
veteran's] problems with PTSD and anxiety have exacerbated 
his gastrointestinal problems."  Also, a private clinical 
psychologist who completed an evaluation of the veteran in 
October 2001 concluded that the veteran's gastrointestinal 
problems, including reflux symptoms, "may be related to his 
PTSD."  

The veteran has not been accorded a VA examination of his 
GERD.  On remand, therefore, he should be given an 
opportunity to undergo such an evaluation, which should 
include an opinion from the examiner concerning the etiology 
of this disability.  In particular, the examiner should be 
asked to discuss whether the veteran's GERD was caused, or 
aggravated by, his service-connected PTSD.  See 38 C.F.R. 
§ 3.310(a) (prior to, and since, October 10, 2006) & Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

II.  New & Material Evidence To Reopen Previously Denied 
Claim For Service Connection For A Lung Disorder

In an October 2005 letter, the RO notes that a March 1985 
decision had initially denied service connection for a lung 
disorder and that that determination was final.  (The Board 
acknowledges that, after the March 1985 Board decision, and 
specifically in a July 1985 rating action, the RO continued 
the initial denial of service connection for a lung disorder.  
The July 1985 determination became final because, although 
the veteran filed a timely notice of disagreement, he did not 
perfect an appeal of the claim by filing a substantive appeal 
after receiving an SOC in September 1985.)  

In any event, the October 2005 letter correctly informed the 
veteran that "new and material" evidence was necessary for 
reconsideration of this previously denied claim and that such 
evidence "must raise a reasonable possibility of 
substantiating . . . [the] claim."  Importantly, however, 
although the RO noted in the October 2005 letter that the 
veteran's lung claim was previously denied "because evidence 
. . . [did] not establish service connection," the agency 
was not more specific.  

Significantly, the Court has held that the question of what 
constitutes material evidence sufficient to reopen a claim 
for service connection depends on the basis on which the 
prior claim was denied.  See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), citing Evans v. Brown, 9 Vet. App. 273, 
283 (1996) (holding evidence is material if it is relevant to 
and probative of an issue that was a specified basis for the 
last final disallowance), overruled, in part, on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) & 
Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating 
that Hodge left intact the requirement that the evidence must 
be relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  Further, the Court 
has explained that, "[w]ithout . . . [adequate] notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim").  See 
Kent v. Nicholson, 20 Vet. App. at 10.  In light of the 
foregoing, due process requires that the veteran's lung claim 
be remanded to the RO, through the AMC, for a corrective VCAA 
notification letter.  

III.  De Novo Claim For Service Connection For A Cervical 
Spine Disability

The Board acknowledges that service medical records are 
negative for complaints of, treatment for, or findings of a 
cervical spine disability.  However, in a July 2002 letter, a 
private chiropractic orthopedist who treats the veteran notes 
that the onset of the veteran's cervical spine symptoms is 
approximately 1977 (during his active military duty) and that 
the veteran had also sustained repeated injuries to his neck 
in 1979, 1985, 1992, 1995, and 1997.  

In an October 2001 letter, the RO asked this private medical 
personnel to submit copies of the veteran's treatment records 
since 1992.  Although the doctor does not appear to have 
responded to the RO, the Board notes that the October 2001 
letter listed an incorrect street address for this 
chiropractic orthopedist.  Importantly, the doctor's July 
2002 letter (which was forwarded to the Chief General 
Medicine doctor at the Portland VA Medical Center and then 
sent to the RO by the veteran later in July 2002) provided 
information indicating that the veteran had received 
pertinent treatment during, and soon after, his active 
military duty.  Consequently, the Board believes that another 
attempt should be made to procure copies of any treatment 
records which may be available from this private chiropractic 
orthopedist.  

Moreover, in a June 2000 letter, the private chiropractic 
orthopedist related the degenerative joint disease of the 
veteran's cervical spine to the traumas associated with his 
military service.  Also, in the July 2002 letter, this same 
medical personnel noted that the veteran has been 
experiencing cervical spine symptoms since 1977.  

In a December 2001 addendum, the examiner who had conducted 
the December 2000 VA examination of the veteran's spine 
concluded that "it is as likely as not that the . . . 
[veteran's] injuries would be related to trauma and related 
to his being beaten with clubs during . . . [an in-service] 
altercation."  However, the examiner also acknowledged that 
the altercation is "poorly documented in . . . [the 
veteran's] military medical records."  In any event, 
however, the examiner did not discuss the effect of the 
physical rigors of military service (including, in 
particular, basic training).  On remand, therefore, the 
veteran should be accorded an opportunity to undergo a 
current VA examination to determine the etiology of his 
cervical spine disability.  


IV.  Initial Increased Rating For The Service-Connected 
Chronic Synovitis Of The Left (Non-Dominant) 
Acromioclavicular Joint With Rotator Cuff Impingement, 
Tendonitis Of The Glenohumeral Joint, Status Post Mumford 
Procedure, And Degenerative Joint Disease

A complete and thorough review of the claims folder indicates 
that the RO has not accorded the veteran VCAA notice for his 
initial increased rating claim for his service-connected left 
shoulder joint disability.  Although the July 2001 letter 
lists this issue, the document includes only the service 
connection requirements rather than criteria necessary to 
support an initial increased rating claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  A remand is, 
therefore, necessary to accord the veteran proper VCAA 
notice.  

Furthermore, a September 2003 VA joints examination of the 
veteran's left shoulder demonstrated 75 degrees of abduction 
with pain, 90 degrees of elevation with pain, 10 degrees of 
extension, 55 degrees of external rotation with pain, and 
45 degrees of internal rotation with pain.  Subsequently, in 
May 2005, the veteran described a worsening of his left 
shoulder pain with repetitive motion.  In the following 
month, he underwent an arthroscopic subacromial decompression 
of his left shoulder.  A follow-up evaluation completed in 
six weeks later in July 2005 indicated that the veteran was 
doing well and had no complaints.  A physical examination 
conducted at that time reflected 160 degrees of forward 
flexion and 50 degrees of external rotation.  His incision 
was well-healed.  

Thereafter, however, at the September 2006 personal hearing, 
the veteran, through his representative, has essentially 
testified that the service-connected left shoulder joint 
disability has increased in severity.  In particular, the 
representative described this disorder as "quite extensive" 
and "quite serious" and as impacting the veteran's 
employability.  2006 T. at 8.  In light of this factual 
scenario, the Board believes that, on remand, the veteran 
should be accorded a VA examination to determine the current 
nature and extent of his service-connected left shoulder 
joint disability.  


V.  Initial Increased Rating Claim For The Service-Connected 
Muscular Strain Of Both Feet Superimposed On Chronic Pes 
Planus With Intermittent Muscle Cramps

A complete and thorough review of the claims folder indicates 
that the RO has not accorded the veteran VCAA notice for his 
initial increased rating claim for his service-connected left 
shoulder scar disability.  Although the July 2001 letter 
lists this issue, the document includes only the service 
connection requirements rather than criteria necessary to 
support an initial increased rating claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  A remand is, 
therefore, necessary to accord the veteran proper VCAA notice 
for his initial increased rating claim for his 
service-connected bilateral foot disability.  

In addition, a July 2004 VA outpatient evaluation of the 
veteran's feet demonstrated pronation on the right with 
flattening of the arch, some mild to slightly moderate 
discomfort with pressure plantarly of the right heel around 
the medial calcaneal tubercle and approximately one to two 
centimeters distal along his plantar fascia, some decreased 
ankle joint dorsiflexion (greater on the right than the 
left), and adequate range of motion of the subtalar joint.  
The examiner assessed an apparent history of plantar 
fasciitis currently of the right foot, pronation, and 
possible osteoarthritis of the first metacarpophalangeal 
joint (MPJ) of the right foot.  The examiner recommended a 
heel lift on the right side along with the custom orthotic 
and the need for stretching exercises as well as icing of the 
area.  

The July 2004 examiner also noted that the veteran would 
undergo an orthopedic consultation to determine whether he 
was a candidate for any type of surgical procedure on his 
first MPJ but that he should otherwise return for follow-up 
treatment as needed.  The claims folder contains no more 
recent records of treatment for, or examination of, the 
veteran's feet.  Furthermore, at the September 2006 personal 
hearing, the veteran, through his representative, testified 
that this service-connected disability has increased in 
severity.  In particular, the representative cited "extreme 
tenderness of the plantar surfaces of the feet and . . . 
marked . . . displacement" as well as the need for 
corrective shoes and appliances.  2006 T. at 14.  In light of 
this factual scenario, the Board believes that, on remand, 
the veteran should be accorded a VA examination to determine 
the current nature and extent of his service-connected 
bilateral foot disability.  

VI.  Initial Increased Rating Claim For The Service-Connected 
Residual Surgical Scar Of The Left Shoulder

A complete and thorough review of the claims folder indicates 
that the RO has not accorded the veteran VCAA notice for his 
initial increased rating claim for his service-connected left 
shoulder scar disability.  Although the July 2001 letter 
lists this issue, the document includes only the service 
connection requirements rather than criteria necessary to 
support an initial increased rating claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  A remand is, 
therefore, necessary to accord the veteran proper VCAA notice 
for his initial increased rating claim for his 
service-connected left shoulder scar.  

VII.  Initial Increased Rating Claim For The 
Service-Connected Irritable Bowel Syndrome Associated With 
PTSD

The veteran's service-connected irritable bowel syndrome has 
been evaluated as 10 percent disabling.  According to the 
pertinent diagnostic code, evidence of severe symptomatology, 
including diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress is necessary 
for the next higher rating of 30 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2006).  

At a July 2005 VA miscellaneous digestive conditions 
examination, the veteran complained of alternating diarrhea 
and constipation, severe incapacitating cramps with diarrhea 
approximately once per month, loose stools up to two or three 
times per day lasting two or three days, and rare nausea.  He 
denied vomiting, bloody stools, black tarry stools, constant 
dull aching, or deep abdominal pain.  In addition, he 
explained that his only abdominal pain involves "urgency" 
cramps which are relieved by passing stool.  The examiner 
explained that the veteran's symptoms are "relatively 
unchanged" from his last evaluation in September 2003.  

Thereafter, in September 2005, the veteran requested a 
non-formulary medication (benefiber) for his irritable bowel 
syndrome.  According to the veteran, the medication that he 
had been taking was not working.  Medical personnel indicated 
that benefiber is classified by VA as an herbal/nutritional 
supplement and, as such, is not included as part of the 
"Pharmacy Benefit Package."  The Portland VAMC was, 
therefore, unable to provide benefiber to the veteran.  

Importantly, the claims folder contains no more recent 
records of treatment for, or evaluation of, the veteran's 
service-connected irritable bowel syndrome.  In light of this 
fact as well as the veteran's request for a change in 
medication (after the last VA examination) for this 
disability, the Board believes that a remand of his initial 
increased rating claim for this service-connected disorder is 
necessary.  On remand, the veteran should be accorded a 
pertinent VA examination to determine the current nature and 
extent of his service-connected irritable bowel syndrome.  

VIII.  Increased Rating Claim For The Service-Connected 
Chronic Lumbar Strain Superimposed On Degenerative Disc 
Disease And Disc Fragment At L3-L4 And Foraminal Stenosis at 
L4-L5, With Right Nerve Involvement

A July 2005 VA examination of the veteran's lumbar spine 
demonstrated forward flexion to 50 degrees with pain, lateral 
flexion to 25 degrees bilaterally with pain, rotation to 
55 degrees bilaterally, and hyperextension to 10 degrees with 
pain.  The examiner acknowledged the veteran's report of 
three to four episodes (involving an increase in radicular 
component symptoms) per month and explained that these 
flare-ups cause him "to lose between 30 and 40 degrees of 
his range of motion, strength, coordination, and fatigability 
of . . . [his] right leg and lumbar spine."  The examiner 
further noted that he had found no "evidence to suggest that 
. . . [the veteran] has an incapacitating episode."  

Although a VA outpatient treatment session subsequently 
conducted in September 2005 reflected flexion of the 
veteran's lumbar spine to 70 degrees, this evaluation also 
showed that he had extension to 10 degrees, rotation to 
10 degrees, and lateral bending to 20 degrees bilaterally 
with pain on these maneuvers.  Clearly, these findings 
illustrate some increase in the limitation of motion of the 
veteran's lumbar spine.  Furthermore, the claims folder 
contains no more recent records of treatment for, or 
evaluation of, the veteran's service-connected lumbar spine 
disability.  Based on this factual scenario, the Board 
believes that a remand is necessary to accord the veteran an 
opportunity to undergo a VA examination to determine the 
current nature and extent of this service-connected disorder.  

IX.  Effective Dates Earlier Than April 23, 1981 For The 
Grant Of Service Connection For Folliculitis Barbae Of The 
Face And Neck; December 23, 1998 For The Grant Of Service 
Connection For PTSD; and June 20, 2000 For The Grant Of 
Service Connection For Irritable Bowel Syndrome Associated 
With PTSD

A complete and thorough review of the claims folder indicates 
that the RO has not accorded the veteran VCAA notice for his 
claims for earlier effective dates for the awards of service 
connection for folliculitis barbae of the face and neck, 
PTSD, and irritable bowel syndrome associated with PTSD.  
Although the July 2001 letter lists the earlier effective 
date issue for the folliculitis barbae of the veteran's face 
and neck, the document includes only the service connection 
requirements rather than criteria necessary to support an 
earlier effective date claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  A remand is, therefore, 
necessary to accord the veteran proper VCAA notice for these 
earlier effective date claims.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue a VCAA 
notification letter to the veteran with 
regard to the following claims:  

a.	service connection for GERD, on a 
direct basis and as secondary to the 
service-connected PTSD; 
b.	whether new and material evidence has 
been received sufficient to reopen a 
previously denied claim for service 
connection for a lung disorder; 
c.	an initial increased rating for the 
service-connected chronic synovitis 
of the left (non-dominant) 
acromioclavicular joint with rotator 
cuff impingement, tendonitis of the 
glenohumeral joint, status post 
Mumford procedure, and degenerative 
joint disease; 
d.	an initial increased rating for the 
service-connected muscular strain of 
both feet superimposed on chronic pes 
planus with intermittent muscle 
cramps; 
e.	an initial increased rating for the 
service-connected residual surgical 
scar of the left shoulder; 
f.	an effective date earlier than 
April 23, 1981 for the grant of 
service connection for folliculitis 
barbae of the face and neck; 
g.	an effective date earlier than 
December 23, 1998 for the grant of 
service connection for PTSD; and 
h.	an effective date earlier than 
June 20, 2000 for the grant of 
service connection for irritable 
bowel syndrome associated with 
post-traumatic stress disorder.  

The notification letter should fully 
comply with, and satisfy, the 
provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
[With regard to the veteran's lung 
claim in particular and pursuant to the 
Court's decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the veteran 
should be informed of the basis of the 
RO's July 1985 continued denial of 
service connection for a lung 
disorder.]  

2.  After obtaining from the veteran an 
appropriate authorization for release 
of information, the AMC should obtain 
copies of any available records of 
cervical spine treatment that the 
veteran has received from Dr. Lee P. 
Cowan at the Rockwood Chiropractic 
Clinic at 2190 S.E. 182nd, Portland, 
Oregon 97233-5606 since 1977.  All 
available reports not previously 
procured should be associated with the 
veteran's claims folder.  

3.  The AMC should also obtain records 
of GERD, respiratory, neck, left 
shoulder (joint and scar), foot, 
irritable bowel syndrome, and low back 
treatment that the veteran has received 
at the Portland VAMC since October 
2005.  Copies of all available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

4.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of his 
GERD.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent gastrointestinal 
pathology, which is found on 
examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any 
diagnosed GERD has been caused or 
aggravated by the service-connected 
PTSD (including the medication that he 
may take for the PTSD).  Complete 
rationale should be provided for all 
opinions expressed.  

5.  The AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to 
determine:  

a.	the nature, extent, and etiology of 
his cervical spine disorder; 
b.	the nature and extent of the 
service-connected chronic synovitis 
of the left (non dominant) 
acromioclavicular joint with rotator 
cuff impingement, tendonitis of the 
glenohumeral joint, status post 
Mumford procedure, and degenerative 
joint disease; 
c.	the nature and extent of the 
service-connected muscular strain of 
both feet superimposed on chronic pes 
planus with intermittent muscle 
cramps; and 
d.	the nature and extent of the 
service-connected chronic lumbar 
strain superimposed on degenerative 
disc disease and disc fragment at 
L3-L4 and foraminal stenosis at 
L4-L5, with right nerve involvement.  

The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, 
should be completed.  Also, all 
pertinent cervical spine, left shoulder 
joint, bilateral foot, and lumbar spine 
pathology found on evaluation should be 
noted in the examination report.  

With regard to any cervical spine 
disability found on examination, the 
examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any 
cervical spine disability shown on 
examination is in any way related to 
the veteran's service (including the 
physical "rigors" of military service, 
especially basic training).  

With regard to the service-connected 
left shoulder disability in particular, 
the examiner should note the ranges of 
motion of this joint.  Also, the 
examiner should discuss whether the 
veteran's left shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  In 
addition, the examiner should express 
an opinion as to the degree to which 
pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his left shoulder 
repeatedly over a period of time.  

With regard to the service-connected 
bilateral foot disability in 
particular, the examiner should discuss 
the presence, or absence, of marked 
pronation, extreme tenderness of 
plantar surfaces, marked inward 
displacement, and severe spasm of the 
tendo-achillis on manipulation.  Also, 
the examiner should note whether the 
veteran's bilateral foot disorder 
improves with the use of orthopedic 
shoes or appliances and should express 
an opinion as to whether the veteran's 
bilateral pes planus is best described 
as severe or pronounced.  

With regard to the service-connected 
low back disorder in particular, the 
examiner should note the ranges of 
motion of the veteran's lumbar spine as 
well as the presence, or absence, of 
favorable ankylosis of his 
thoracolumbar spine, unfavorable 
ankylosis of his thoracolumbar spine, 
and unfavorable ankylosis of his entire 
spine.  Also, the examiner should 
discuss whether the veteran's lumbar 
spine exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  In addition, the 
examiner should express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his back repeatedly over a period 
of time.  

Complete rationale should be provided 
for all opinions expressed.  

6.  Further, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature and extent of his 
service-connected irritable bowel 
syndrome.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  

All pertinent pathology found on 
evaluation should be noted in the 
examination report.  In particular, the 
examiner should discuss the presence 
(including frequency), or absence, of 
diarrhea, constipation, and abdominal 
distress.  

7.  The AMC should then re-adjudicate 
the claims remaining on appeal, 
including the issues of:  

a.	entitlement to service connection for 
GERD, on a direct basis and as 
secondary to the service-connected 
PTSD; 
b.	whether new and material evidence has 
been received sufficient to reopen a 
previously denied claim for service 
connection for a lung disorder; 
c.	entitlement to service connection for 
a cervical spine disability; 
d.	entitlement to an initial rating for 
chronic synovitis of the left (non 
dominant) acromioclavicular joint 
with rotator cuff impingement, 
tendonitis of the glenohumeral joint, 
status post Mumford procedure, and 
degenerative joint disease, greater 
than 10% from December 13, 1996 to 
March 1, 1999 and greater than 20% 
since March 2, 1999; 
e.	entitlement to an initial rating for 
muscular strain of both feet 
superimposed on chronic pes planus 
with intermittent muscle cramps, 
greater than 10% from December 13, 
1996 to February 19, 2004 and greater 
than 30% since February 20, 2004; 
f.	entitlement to an initial rating for 
residual surgical scar of the left 
shoulder, greater than noncompensably 
disabling from June 14, 1999 to 
May 19, 2003 and greater than 10% 
since May 20, 2003; 
g.	entitlement to an initial rating for 
irritable bowel syndrome associated 
with PTSD, greater than 10%; 
h.	entitlement to an increased rating 
for chronic lumbar strain 
superimposed on degenerative disc 
disease and disc fragment at L3-L4 
and foraminal stenosis at L4-L5, with 
right nerve involvement, greater than 
20%; 
i.	entitlement to an effective date 
earlier than April 23, 1981 for the 
grant of service connection for 
folliculitis barbae of the face and 
neck; 
j.	entitlement to an effective date 
earlier than December 23, 1998 for 
the grant of service connection for 
PTSD; and 
k.	entitlement to an effective date 
earlier than June 20, 2000 for the 
grant of service connection for 
irritable bowel syndrome associated 
with PTSD.  

If the decisions remain in any way 
adverse to the veteran, he should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


